Before you invest, you may want to review the Portfolios Prospectus, which contains more information about the Portfolio and its risks. The Portfolios Prospectus and Statement of Additional Information (SAI), both dated January 31, 2012 (as revised or supplemented), are incorporated by reference into this Summary Prospectus. You can find the Portfolios Prospectus, SAI and other information about the Portfolio online at www.LazardNet.com/lam/us/ lazardfunds.shtml. You can also get this information at no cost by calling (800) 823-6300 or by sending an e-mail request to ContactUs@LazardNet.com. InstitutionalShares OpenShares Lazard Global Fixed Income Portfolio LZGIX LZGOX Investment Objective The Portfolio seeks total return from current income and capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, a series of The Lazard Funds, Inc. (the Fund). InstitutionalShares OpenShares Shareholder Transaction Fees (fees paid directly from your investment) Maximum Redemption Fee (as a % of amount redeemed,on shares owned for 30 days or less) 1.00% 1.00% Annual Portfolio Operating Expenses (expenses that you pay each year as a percentageof the value of your investment) Management Fees .50% .50% Distribution and Service (12b-1) Fees None .25% Other Expenses* .32% .37% Total Annual Portfolio Operating Expenses* .82% 1.12% Fee Waiver and Expense Reimbursement** .02% .02% Total Annual Portfolio Operating Expenses After Fee Waiver and Expense Reimbursement** .80% 1.10% * Other Expenses are based on estimated amounts for the current fiscal year. ** Reflects a contractual agreement by Lazard Asset Management LLC (the Investment Manager) to waive its fee and, if necessary, reimburse the Portfolio through January31, 2013, to the extent Total Annual Portfolio Operating Expenses exceed .80% and 1.10% of the average daily net assets of the Portfolios Institutional Shares and Open Shares, respectively, exclusive of taxes, brokerage, interest on borrowings, fees and expenses of Acquired Funds and extraordinary expenses, and excluding shareholder redemption fees or other transaction fees. This agreement can only be amended by agreement of the Fund, upon approval by the Funds Board of Directors, and the Investment Manager to lower the net amount shown and will terminate automatically in the event of termination of the investment management agreement between the Investment Manager and the Fund, on behalf of the Portfolio. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same, giving effect to the fee waiver in year one only. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years Institutional Shares $82 $260 Open Shares $112 $354 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. Principal Investment Strategies Under normal circumstances, the Portfolio invests at least 80% of its assets in Fixed Income Investments. Fixed Income Investments include all types of debt and income producing securities and other instruments, including bonds, notes (including structured notes), mortgage-related securities, asset-backed securities, Eurodollar and Yankee dollar instruments, money market instruments and foreign currency forward contracts, including non-deliverable forward contracts. Fixed Income Investments may be issued by U.S. or foreign corporations or entities, including those with business activities located in emerging market countries; U.S. or foreign banks; the U.S. government, its agencies, authorities, instrumentalities or sponsored enterprises; U.S. state and municipal governments; foreign governments and their political subdivisions; and supranational organizations (such as the World Bank). Fixed Income Investments may have any type of interest rate payment terms, including fixed rate, adjustable rate or zero coupon features. In managing the Portfolios assets, the Investment Manager employs a relative value approach that is driven by its macroeconomic view of global interest rates, yield curves, sector spreads, and currencies, combined with an opportunistic, but disciplined, security selection process. The Investment Manager seeks to enhance the Portfolios total return by rotating investments through global bond and credit markets, maintaining or seeking exposure to foreign currencies in the discretion of the Investment Manager. The Investment Manager seeks to identify and exploit market inefficiencies (such as spread relationships between sectors in different countries, and undervalued or overlooked markets and securities) in seeking to achieve attractive risk-adjusted returns. The Investment Manager also seeks to identify investment opportunities with asymmetric risk/reward characteristics in seeking to enhance portfolio performance and mitigate risk. The Portfolios currency exposure generally is managed relative to that of the Barclays Capital Global Aggregate Bond IndexUnhedged in U.S. dollar terms, and tactical exposures to non-U.S. dollar currencies are based on the Investment Managers fundamental macroeconomic outlook, technical factors and the Investment Managers desired market positioning. Under normal market conditions, the Portfolio invests significantly (at least 40%unless market conditions are not deemed favorable by the Investment Manager, in which case the Portfolio would invest at least 30%) in issuers organized or located outside the U.S. or doing a substantial amount of business outside the U.S., securities denominated in a foreign currency or foreign currency forward contracts. The Portfolio allocates its assets among various regions, countries and currencies, including the United States and the U.S. dollar (but in no less than three different countries or currencies). The Portfolio may invest in securities of issuers with business activities located in emerging market countries or denominated in an emerging market currency. The Portfolio may invest up to 15% of its assets in securities that are rated below investment grade (lower than Baa by Moodys Investors Service, Inc. or lower than BBB by Standard & Poors Ratings Group) (junk bonds) or the unrated equivalent as determined by the Investment Manager. There are no restrictions on the Portfolios average portfolio maturity or duration or on the maturities of the individual debt and incoming producing securities and other instruments in which it may invest. In addition to purchasing or selling foreign currency forward contracts, the Portfolio may, but is not required to, purchase and sell options on foreign currencies, for hedging purposes or to seek to increase returns. Principal Investment Risks While fixed-income securities are designed to produce a stable stream of income, their prices move inversely with changes in interest rates. Interest rate risk is usually greater for fixed-income securities with longer maturities or durations. The Portfolios investments in lower-rated, higher-yielding securities are subject to greater credit risk than its higher rated investments. Credit risk is the risk that the issuer will not make interest or principal payments, or will not make payments on a timely basis. Non-investment grade securities (junk bonds) tend to be more volatile, less liquid and are considered speculative. If there is a decline, or perceived decline, in the credit quality of a debt security (or any guarantor of payment on such security), the securitys value could fall, potentially lowering the Portfolios share price. The value of your investment in the Portfolio will fluctuate, which means you could lose money. Non-U.S. securities carry special risks, such as exposure to less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and, potentially, less liquidity. In addition, investments denominated in currencies other than U.S. dollars carry the risk that such currencies will decline in value relative to the U.S. dollar and affect the value of these investments held in the Portfolio. The Portfolios performance will be influenced by political, social and economic factors affecting the non-U.S. countries and companies in which the Portfolio invests. Emerging market countries can generally have economic structures that are less diverse and mature, and political systems that are less stable, than those of developed countries. The securities markets of emerging market countries have historically been extremely volatile. However, the capital markets in the U.S. and internationally have experienced unprecedented volatility in recent years, causing significant declines in the value and liquidity of many securities. These market conditions may continue or worsen. Some debt securities may give the issuer the option to call, or redeem, the securities before their maturity. If securities held by the Portfolio are called during a time of declining interest rates (which is typically the case when issuers exercise options to call outstanding securities), the 2 Summary Prospectus Portfolio may have to reinvest the proceeds in an investment offering a lower yield (and the Portfolio may not fully benefit from any increase in the value of its portfolio holdings as a result of declining interest rates). The lack of a readily available market may limit the ability of the Portfolio to sell certain securities at the time and price it would like. The size of certain debt securities offerings of emerging markets issuers may be relatively smaller in size than debt offerings in more developed markets and, in some cases, the Portfolio, by itself or together with other Portfolios or other accounts managed by the Investment Manager, may hold a position in a security that is large relative to the typical trading volume for that security; these factors can make it difficult for the Portfolio to dispose of the position at the desired time or price. Foreign currencies, particularly currencies of emerging market countries, may experience significant declines against the U.S. dollar, and significant devaluation may occur subsequent to investments in these currencies by the Portfolio. The Investment Manager may not be able to accurately predict movements in exchange rates and there may be imperfect correlations between movements in exchange rates that could cause the Portfolio to incur significant losses. Currency investments could be adversely affected by delays in, or a refusal to grant, repatriation of funds or conversion of emerging market currencies. Structured notes are privately negotiated debt instruments where the principal and/or interest is determined by reference to a specified asset, market or rate, or the differential performance of two assets or markets. Structured notes can have risks of both debt securities and derivatives transactions. Derivatives transactions, including those entered into for hedging purposes, may reduce returns or increase volatility, perhaps substantially. Forward currency contracts, over-the-counter options on currencies and structured notes are subject to the risk of default by the counterparty and can be illiquid. These derivatives transactions, as well as the exchange-listed options and other derivatives transactions in which the Portfolio may invest, are subject to many of the risks of, and can be highly sensitive to changes in the value of, the related currency or other reference asset. As such, a small investment could have a potentially large impact on the Portfolios performance. Whether or not the Portfolio engages in currency derivatives transactions, the Portfolio may experience a decline in the value of its portfolio securities, in U.S. dollar terms, due solely to fluctuations in currency exchange rates. Use of derivatives transactions, even if entered into for hedging purposes, may cause the Portfolio to experience losses greater than if the Portfolio had not engaged in such transactions. Performance Bar Chart and Table Because the Portfolio has not commenced investment operations prior to the date of this Prospectus, no performance returns are presented. Annual performance returns provide some indication of the risks of investing in the Portfolio by showing changes in performance from year to year. Comparison of Portfolio performance to an appropriate index indicates how the Portfolios average annual returns compare with those of a broad measure of market performance. After the Portfolio commences investment operations, performance information will be available at www.LazardNet.com or by calling (800) 823-6300. The Portfolios past performance is not necessarily an indication of how the Portfolio will perform in the future. Management Investment Manager Lazard Asset Management LLC Portfolio Manager/Analysts Yvette Klevan, portfolio manager/analyst on the Investment Managers Global Fixed Income team, has been with the Portfolio since inception. Jared Daniels, portfolio manager/analyst on the Investment Managers Global Fixed Income team, has been with the Portfolio since inception. Purchase and Sale of Portfolio Shares The initial investment minimums are: Institutional Shares $ 100,000 Open Shares $ 2,500 IRA Rollover/Transfer (Open Shares only) $ 2,500 The subsequent investment minimum is $50. Portfolio shares are redeemable through the Funds transfer agent, Boston Financial Data Services, Inc., on any business day by telephone, mail or overnight delivery. Clients of financial intermediaries may be subject to the intermediaries procedures. Tax Information All dividends and short-term capital gains distributions are generally taxable to you as ordinary income, and long-term capital gains are generally taxable as such, whether you receive the distribution in cash or reinvest it in additional shares. Financial Intermediary Compensation Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Portfolio through a broker-dealer or other financial intermediary (such as a bank), the Portfolio and/or the Investment Manager and its affiliates may pay the intermediary for the sale of Portfolio shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Portfolio over another investment. Ask your salesperson or visit your financial intermediarys website for more information. Summary Prospectus 3 Wherever theres opportunity, theres Lazard.SM Lazard Asset Management LLC30 Rockefeller PlazaNew York, NY 10112-6300800-823-6300 www.LazardNet.com Ó 2012 The Lazard Funds, Inc. and Lazard Asset Management Securities LLC
